Citation Nr: 0517916	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  01-04 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD) from 
August 11, 1999 to August 26, 2001.

2.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD from August 27, 2001 to May 28, 2002.

3.  Entitlement to an initial disability rating in excess of 
70 percent for PTSD since May 29, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from November 1962 to October 
1971.

The case comes before the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Following a September 2003 remand for the 
development of additional evidence, the case is once again 
before the Board.

The Board notes that, in the May 2001 VA Form 1-9, the 
veteran requested a hearing before a hearing officer, and 
thus, the hearing was scheduled for October 9, 2001.  
However, the record contains evidence showing the veteran 
canceled the scheduled hearing, as per an October 2001 
statement from the veteran's representative.  As the record 
does not contain further indication that the veteran or his 
representative requested that the hearing be rescheduled, the 
Board deems the veteran's May 2001 request for a hearing 
withdrawn.  See 38 C.F.R. § 20.700-20.704 (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The clinical signs and manifestations of the veteran's 
service-connected PTSD from August 11, 1999 to August 26, 
2001 were manifested by occupational and social impairment, 
with occasional decrease in work efficiency and intermittent 
period of inability to perform occupation tasks due to such 
symptoms as: a depressed mood, anxiety, chronic sleep 
impairment; and, Global Assessment of Functioning (GAF) 
scores between 50 and 60.  

3.  The clinical signs and manifestations of the veteran's 
service-connected PTSD from August 27, 2001 to May 28, 2001 
were manifested by occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as: 
disturbances in motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships; and, GAF scores between 45 and 60.

4.  The clinical signs and manifestations of the veteran's 
service-connected PTSD since May 29, 2002 are manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as: suicidal ideation; 
impaired impulse control; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships; and, recent GAF score of 50.

5.  The veteran's service-connected PTSD alone, since August 
11, 1999, does not cause total occupation and social 
impairment due to such symptoms as: gross impairment of 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or, memory loss for names of close relatives, own occupation, 
or own name.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 30 percent for PTSD from August 11, 1999 to August 
26, 2001 have not been met.  38 U.S.C.A.§§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.126, 4.130, Diagnostic 
Code 9411 (2004).

2.  The schedular criteria for an initial evaluation in 
excess of 50 percent for PTSD from August 27, 2001 to May 28, 
2002 have not been met.  38 U.S.C.A.§§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.126, 4.130, Diagnostic 
Code 9411 (2004).

3.  The schedular criteria for an initial evaluation in 
excess of 70 percent for PTSD since May 29, 2002 have not 
been met.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.14, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability ratings via the October 2000 rating 
decision, a March 2001 RO letter, a April 2001 RO letter, the 
April 2001 statement of the case, the February 2002 
supplemental statement of the case (SSOC), the March 2003 
SSOC, the September 2002 SSOC, and the December 2004 SSOC.  
Therefore, the notification requirement has been satisfied.  
See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during at a hearing on appeal, but 
he declined such opportunity.  As no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); and 
VAOPGCPREC 7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in October 2000, which is prior to 
the date the VCAA was enacted (effective November 9, 2000).  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  See VAOPGCPREC 7-2004.

Significantly, in letters to the veteran dated in March 2001, 
April 2001, and March 2004 the RO informed him of what 
information he needed to establish entitlement to the issue 
addressed in this decision and that he should send in 
information describing additional evidence or the evidence 
itself.  In this respect, the Board notes that the RO letters 
were provided to the claimant following the October 2000 
rating decision initially adjudicating the claim on appeal, 
but prior to the case being certified to the Board for the 
present appellate adjudication.  Additionally, the Board 
notes that the content of the RO letters, the April 2001 
statement of the case, and the various supplemental 
statements of the case, fully complied with the requirements 
of 38 U.S.C.A. § 5103(A) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his increased rating claim.  In particular, the RO asked the 
veteran to tell VA about any additional information or 
evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statement of the case and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. ___, slip 
op. at *32, 2005 WL 957317 (Vet. App. Apr. 14, 2005).  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased ratings.  He 
has, by information letters, a rating decision, a statement 
of the case, and supplemental statement of the case, been 
advised of the evidence considered in connection with his 
appeal and what information VA and the veteran would provide.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).  

The schedular criteria used in assessing the severity of a 
mental disorder, such as PTSD, incorporate the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).  Under the 
schedular criteria, a 30 percent disability rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  See id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  Under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorder, 4th Edition (DSM-IV), a score of 61 to 70 
represents some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social occupation, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well.  A GAF 
score of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.  However, 
a GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., where a 
depressed man avoids friends, neglects family, and is not 
able to work).  American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) 
(1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2004).

By a rating decision in October 2000, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective in August 1999.  In a February 2002 rating 
decision, the RO increased the veteran's rating for PTSD to 
50 percent effective in August 2001.  Finally, in a September 
2002 rating decision, the RO increased the veteran's rating 
for PTSD to 70 percent effective in May 2002.  

Review of the evidentiary record shows the veteran is seeking 
entitlement to a disability evaluation in excess of 30 
percent from August 11, 1999 to August 26, 2001, in excess of 
50 percent from August 27, 2001 to May 28, 2002, and in 
excess of 70 percent since May 29, 2002. 

Evidence

The record contains treatment reports from the Gainesville VA 
medical center (VAMC) dated between September 1998 and August 
1999.  These reports document the treatment the veteran 
received for his PTSD.  In these reports, the veteran 
reported symptoms such as sleep disturbances, chronic re-
experiencing of combat related trauma, chronic feeling of 
survivor's guilt, chronic difficulties in vocational 
functioning, and feelings of anger and hostility when 
interacting with authority figures.  Objective reports of the 
veteran's mental status indicated that he was amiable, had a 
constricted affect, had a moderately dysphonic mood, was 
alert and oriented times four, had no gross impairments of 
memory, and denied homicidal or suicidal ideation.  These 
treatment reports assign the veteran Global Assessment of 
Functioning scores for his PTSD between 53 and 60.

The record also includes a VA medical examination dated in 
September 2000.  The examiner found the veteran to be 
appropriately and causally dressed with good grooming and 
hygiene.  During the examination, the veteran was cooperative 
and had good eye contact.  The veteran's speech was normal in 
tone, rate and volume.  His mood was anxious at times, and 
his affect was appropriate to the situation.  The veteran's 
thought process was determined to be linear with an 
occasional suicidal ideation with no planned intent, no 
homicidal ideation, and no active psychotic symptoms.  The 
veteran was found to be oriented times three, and was 
assigned a GAF score of 60 for his PTSD.  The examiner found 
that the veteran was restricted socially and in fact that he 
was unable to hold a constant job, and was isolated because 
he was unable to be in a relationship.  The examiner 
explained that the symptomatology attributable to the 
veteran's PTSD did impair him to an extent.  

The record also includes VAMC treatment reports from the 
Gainesville VAMC dated between August 2001 and September 
2001, and received in October 2001.  In a record dated in 
August 2001 the veteran was alert and oriented times four, 
had a constricted affect, had no suicidal or homicidal 
ideation, had no hallucinations or delusions, had a grossly 
intact memory, and was assigned a GAF score of 50.  A noted 
dated in August 2001 indicated that the veteran reported 
experiencing an increase in nightmares and flashbacks.  A 
noted dated in September 2001 assigned the veteran a GAF 
score of 50. 

Lay statements submitted in May 2002 are also included in the 
record.  These statements indicated that the veteran was 
antisocial, angry defensive, and would exhibit strange 
compulsive behavior.  A letter from the veteran's ex-wife 
noted that he was an abusive husband and had an explosive 
temper. 

VAMC treatment reports received in May 2002 and dated between 
September 1998 and February 2002 are also part of the record.  
These treatment reports assign the veteran GAF scores between 
55-60.  A record dated in October 1999, indicated that the 
veteran was mildly depressed, was not suicidal or homicidal, 
and assigned him a GAF score of 50.  Additional VA outpatient 
records dated in February 2000 reflected that the veteran had 
a euthymic mood, was not suicidal or homicidal, and had no 
disturbances of thought or perception. 

The VA examined the veteran again in September 2002.  The 
examiner reported that the veteran was very cooperative, but 
was also quite intense, serious, and seemed to be near anger 
most of the time.  The veteran had a fair range of affect and 
did not appear to be depressed.  The veteran's thought 
process was logical and goal directed, and no evidence of a 
thought disorder or perceptual disorder was found.  The 
examiner found the veteran to have good hygiene, and found 
that he was oriented in time, place, person and situation.  
The veteran was given an AXIS I diagnosis of chronic and 
severe PTSD and was assigned a GAF score of between 45 and 
50.

The record also includes VA medical records submitted by the 
veteran in October 2002.  A record dated in September 1997 
indicated that the veteran was experiencing intermittent 
self-destructive thoughts.  The treatment record also noted 
that the veteran denied homicidal intent and that the veteran 
reported symptoms consistent with mild PTSD.

Treatment records from the Gainesville VAMC dated between 
July 2002 and March 2003 were received in March 2003.  These 
treatment reports indicated that the veteran was attending 
anger management therapy.  Various treatment reports showed 
that the veteran was alert and oriented times four, had no 
suicidal or homicidal intent, reported no hallucinations or 
delusions and his memory was grossly intact.  These treatment 
reports assign the veteran GAF scores between 50 and 55.

Following a September 2003 Board remand, the RO obtained the 
evidence relied upon by the Social Security Administration 
(SSA) in awarding the veteran disability benefits. These 
reports contain many duplicates of evidence already submitted 
to the RO. These records indicated that the veteran was alert 
and oriented, was not experiencing homicidal or suicidal 
intent, was not delusional or hallucinating, and has a memory 
that is grossly intact.  In addition, a SSA PTSD evaluation 
dated in January 2003 is included in the records.  At the 
January 2003 evaluation, the examiner indicated that the 
veteran's hygiene and groom were good.  The veteran was found 
to be alert, focused on the interview, and to have good 
comprehension of simple commands.  The veteran's recent, 
immediate and long-term memory was found to be good.  The 
veteran exhibited no indications of homicidal or suicidal 
intent.  The examiner did indicate that it seemed that the 
veteran could easily become annoyed, irritated or agitated.  
Finally the examiner indicated that he observed no positive 
psychotic symptoms.  
 
Finally, the record includes a VA medical examination 
conducted in May 2004.  The examiner indicated that he 
reviewed the veteran's c-file and his medical records.  The 
examiner reported that the veteran's medical records from the 
1990s show multiple depressive symptoms that were treated 
with multiple medications.  Also, the examiner indicated that 
the veteran has had difficulty in employment.  The mental 
status examination revealed that: the veteran's hygiene was 
good and he was appropriately groomed; there was no evidence 
of any disturbance of thoughts or thought content; the 
veteran was not experiencing hallucinations; there was no 
evidence of psychosis; the veteran was not suicidal or 
homicidal; and, the veteran had mild short term memory 
impairment.  The examiner gave the veteran an Axis I 
diagnosis of PTSD and assigned him a GAF score of 50.

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.

An initial disability evaluation in excess of 30 percent from 
August 11, 1999 to August 26, 2001  

With respect to the disability at issue, the Board has not 
found the disability under consideration to be of such 
severity as to warrant the assignment of a higher rating on a 
schedular basis from August 11, 1999 to August 26, 2001.  
Significantly, the level of symptomatology, shown in the 
medical records and VA examination dated prior to August 26, 
2001, is commensurate with a schedular 30 percent rating for 
PTSD.  

Essentially, the veteran's mental disorder during the time 
period between August 11, 1999 and August 26, 2001, affects 
his abilities to function with such deficiencies as 
occupation and social impairment with occasional decreases in 
work efficiency and intermittent periods of inability to 
perform occupation tasks, due to such symptoms as: depressed 
mood anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  Thus, as supported by the 
evidence of record, the veteran's symptoms of PTSD prior to 
August 26, 2001 approximate the level of impairment 
associated with a 30 percent.  

As for the potential for a yet higher rating for the time 
period between August 11, 1999 and August 26, 2001, the Board 
notes the medical evidence shows that the veteran had been 
assigned GAF scores during this period ranging from 50 to 60.  
As mentioned earlier, GAF scores between 51 and 60 indicate 
moderate symptoms, warranting no more than a 30 percent 
rating under the applicable criteria.  The evidence does not 
demonstrate that the service-connected disability during the 
time period between August 11, 1999 and August 26, 2001 was 
by itself productive of occupation and social impairment with 
reduced reliability and productivity due to such symptoms as: 
a flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than one a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; or, impaired judgment and 
impaired abstract thinking.  

An initial disability evaluation in excess of 50 percent from 
August 27, 2001 
to May 28, 2002   

With respect to the disability at issue, the Board has not 
found the disability under consideration to be of such 
severity as to warrant the assignment of a higher rating on a 
schedular basis from August 27, 2001 to May 28, 2002.  
Significantly, the level of symptomatology, shown in the 
medical records as of August 27, 2001 and prior to May 29, 
2002, is commensurate with a schedular 50 percent rating for 
PTSD. 

Essentially, the veteran's mental disorder during the time 
period between August 27, 2001 and May 28, 2002, affects his 
abilities to function with such deficiencies as occupation 
and social impairment with reduced reliability and productive 
due to such symptoms as: disturbance of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships.  Specifically, in a VA treatment 
note dated in August 2001, the veteran noted an increase in 
the frequency of his nightmares and flashbacks, and that he 
was having difficulty relating with his wife.  Thus, as 
supported by the evidence of record, the veteran's symptoms 
of PTSD between August 27, 2001 and May 28, 2002, approximate 
the level of impairment associated with a 50 percent 
disability rating.  

As for the potential for a yet higher rating for the time 
period between August 27, 2001 and May 28, 2002, the Board 
notes the evidence does not demonstrate that the service-
connected disability during this time period was by itself 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and, the inability to establish and maintain effective 
relationships.  Significantly, the GAF scores ranged from 50 
to 60 and as previously noted, GAF scores between 51 and 60 
indicate moderate symptoms.  As such, a disability evaluation 
in excess 50  percent is not warranted under the applicable 
criteria.  

An initial disability rating in excess of 70 percent since 
May 29, 2002   

With respect to the disability at issue, the Board has not 
found the disability under consideration to be of such 
severity as to warrant the assignment of a higher rating on a 
schedular basis since May 29, 2002.  Significantly, the level 
of symptomatology, shown in the medical records as of May 29, 
2002 is commensurate with a schedular 70 percent rating for 
PTSD.  

Specifically in evidence submitted to the RO in May 2002, lay 
statements indicted that the veteran was anti-social, was 
exhibiting strangle compulsive behavior, had an explosive 
temper, and was abusive.  Additionally, in the September 2002 
VA medical examination, the veteran indicated that he was 
having suicidal thoughts.  Giving the veteran the benefit of 
the doubt, the totality of the evidence reflects major 
impairment in several areas, warranting no more than a 70 
percent rating under the applicable criteria.  

The medical evidence of record does not support the veteran's 
contention that he is entitled to a 100 percent disability 
rating for his PTSD.  The evidence does not demonstrate that 
the service-connected disability is by itself productive of 
total occupational and social impairment due to such symptoms 
as: gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting himself or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; or, memory loss for names of 
close relatives, own occupation or own name.  

The veteran's GAF scores in the medical evidence of record do 
not approach the levels commensurate with a 100 percent 
disability evaluation.  GAF scores between 30 and 1 are more 
commensurate with a 100 percent disability evaluation because 
they represent: behavior that is considerably influenced by 
delusions or hallucinations; serious impairment in 
communication or judgment; the inability to function in 
almost all areas; some or persistent danger of hurting self 
or others; occasional or persistent inability to maintain 
minimal personal hygiene; or gross impairment in 
communication.  See DMS-IV supra.  The veteran has 
consistently received GAF scores that range between a low of 
45 and a high of 60 none of which approach the levels 
commensurate with a 100 percent evaluation.  In addition to 
the veteran's reported GAF scores, the other medical evidence 
submitted fails to indicate that the veteran's PTSD results 
in the symptoms associated with a 100 percent disability 
rating.  The veteran's PTSD symptoms, as reported in the most 
recent VA examination and the most recent medical treatment 
reports, do not indicate that the veteran is experiencing the 
symptoms commensurate with a 100 percent rating such as: 
persistent delusions or hallucinations; grossly inappropriate 
behavior; being in persistent danger of hurting self or 
others; the intermittent inability to perform the activities 
of daily living; disorientation to time or place; or, memory 
loss for names of close relatives, own occupation or own 
name.  

The Board has reviewed the medical evidence of record and has 
found no instances indicating that the veteran was 
experiencing persistent delusions or hallucinations.  The 
treatment records submitted consistently describe the veteran 
as being adequately dressed and groomed; therefore, the 
medical evidence of record does not indicate that the veteran 
is unable to perform the activities of daily living such as 
the maintenance of personal appearance and hygiene.  The 
treatment records also do not indicate that the veteran is in 
persistent danger of hurting himself or others.  The medical 
evidence of record indicates that the veteran can remember 
his own name and the names of his relatives.  In fact, the 
most recent medical evidence of record shows the veteran to 
be oriented to time, place and person.  The Board thus finds 
that the veteran's PTSD is not of such severity as to warrant 
a 100 percent disability rating under the provisions of 
Diagnostic Code 9411 as of May 29, 2002.   

Conclusion

The Board has reviewed the ratings assigned by the RO in 
accordance with Fenderson, supra., and finds that the medical 
evidence demonstrates consistently and throughout the appeals 
process that the ratings assigned to the veteran disability 
from the date of his claim were appropriate.  

To the extent that the claimant may experience functional 
impairment due to the service-connected PTSD, the Board finds 
that such impairment is contemplated in the ratings currently 
assigned to the veteran's disability.  The Board finds that 
no evidence currently of record shows that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate a higher rating.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

An initial disability rating in excess of 30 percent for PTSD 
from August 11, 1999 to August 26, 2001 is denied.

An initial disability rating in excess of 50 percent for PTSD 
from August 27, 2001 to May 28, 2002 is denied.

An initial disability rating in excess of 70 percent for PTSD 
as of May 29, 2002 is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


